DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 10/27/2020.  These drawings are acceptable.

Claim Objections
Claim 1 is objected to because of the following informalities:  “to fuse polyethylene pipe sections together” in line 5 should be corrected as --to fuse the polyethylene pipe sections together-- for clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 9-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2: Claim 2 recites “a pair of effector arms, each effector arm having an end effector coupled to a distal end of the effector arm.” It is noted that claim 1, which upon claim 2 depends, recites “an effector arm having an end effector coupled to a distal end of the effector arm” in lines 7-8. The scope of claim 2 is indefinite because it is not clear how effector arms, end effectors, and distal ends of the effector arm of claim 2 are different from ones recited in claim 1. For examination, upon reviewing the specification and the drawings of the instant application, a pair of effector arms, each effector arm having an end effector coupled to a distal end of the effector arm of claim 2 are considered as multiple of ones recited in claim 1.
Claim 9: Claim 9 recites “and lifting it onto the rollers of the boom” in line 16. However, the term, “it” renders the scope of claim indefinite. For examination purposes, “and lifting it onto the rollers of the boom” is interpreted as --and lifting [[it]]the pipe onto the rollers of the boom--.
Claim 11: Claim 11 recites “a pair of effector arms, each effector arm having an end effector coupled to a distal end of the effector arm.” It is noted that claim 9, which upon claim 11 depends, recites “an effector arm having an end effector coupled to a distal end of the effector arm” in lines 10-12. The scope of claim 11 is indefinite because it is not clear how effector arms, end effectors, and distal ends of the effector arm of claim 11 are different from ones recited in claim 9. For examination, upon reviewing the specification and the drawings of the instant application, a pair of effector arms, each effector arm having an end effector coupled to a distal end of the effector arm of claim 11 are considered as multiple of ones recited in claim 9.
Claims 3, 10, 12-18 are rejected as being upon a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-12, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rakes (4,990,209) in view of Finlay (3,844,129).
Regarding claim 1, Rakes (‘209) discloses a mobile pipe fusion machine (title) for using together polyethylene pipe sections (col.1 lines11-13), the machine comprising: 
- a self-propelled housing 12 (title, col.3 line10) including an engine 52 (col.4 line16) providing motive power for the housing 12; 
- a fusion apparatus 30 (col.3 line57) mounted within the housing 12, the fusion apparatus 30 including a heating element (col.3 lines60-61, “a resistance heating element”) to fuse the polyethylene pipe sections together;
- a front boom 18 (col.3 lines11-12) supporting a plurality of rollers 22 (col.3 lines18-19);
wherein the pipe section 23 (col.3 line59; abstract) is lifted onto the plurality of rollers 22 of the boom 18 so that the pipe section 23 translates towards the housing 12 (col.3 lines18-20; abstract, “pipe sections are loaded onto the boom and fed to a fusion machine in the housing”) for fusion with another pipe section by the fusion apparatus 30 (abstract; col.3 lines61-63, col.4 lines51-53). 
However, Rakes does not explicitly disclose a loading device and its further structural limitations for loading the pipe section.
Finlay (‘129) teaches a use of a loading device (figs6-7) for lifting and laying an elongated pipe 15 (figs6-7; col.2 line27), wherein the loading device comprising an effector arm 59 (col.8 lines17-18) having an end effectors 65 (col.8 line27) coupled to a distal end (an end near the end effector 65) of the effector arm 59 (fig7), and an actuator 68 (col.8 line32; “a double-acting hydraulic arm”) which pivots the effector arm 59 (col.8 lines31-36) about a fulcrum surface 61 (col.8 lines17-21; figs6-7), wherein when the effector arm 59 is pivoted by the actuator 68, the end effector 65 applies a lifting force under the polyethylene pipe section 15 (figs6-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rakes to use a loading device, as taught by Finlay, to aid loading a pipe section onto a boom.
Regarding claim 2, the combination of Rake and Finlay teaches the mobile pipe fusion machine of claim 1, wherein the loading device comprises a pair of effector arms 59 (Finlay), each effector arm 59 (Finlay) having the end effector 65 (Finlay) coupled to the distal end of the effector arm 59 (Finlay). As aforementioned, a pair of effector arms, each effector arm having an end effector coupled to a distal end of the effector arm of claim 2 are considered as multiple of ones recited in claim 1.
Regarding claim 3, the combination of Rake and Finlay teaches the mobile pipe fusion machine of claim 2, wherein the actuator 68 (Finlay) pivots both of the pair of effector arms 59 (Finlay).
Regarding claim 6, the combination of Rake and Finlay teaches the mobile pipe fusion machine of claim 1, wherein the loading device further comprises a frame 58 (col.8 lines17-21; Finlay).
Regarding claim 7, the combination of Rake and Finlay teaches the mobile pipe fusion machine of claim 6. Finlay further teaches that the frame 58 supports one or more rollers 63 (col.8 lines23-34). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rakes and Finlay to use one or more rollers, as further taught by Finlay, to engage an upper portion of a pipe section (col.8 lines24-26).
Regarding claim 8, the combination of Rake and Finlay teaches the mobile pipe fusion machine of claim 1, wherein the loading device (Finlay) articulates relative to the front boom 18 (Rakes) (In order to load the pipe section onto the front boom).
Regarding claim 9, Rakes (‘209) discloses a method of loading a pipe having a central elongate axis (fig2) into a pipe fusion machine (title), the method comprising: 
Positioning the pipe fusion machine proximate the pipe, wherein the pipe fusion machine comprises:
a self-propelled housing 12 (title, col.3 line10) including an engine 52 (col.4 line16) providing motive power for the housing 12,
a fusion apparatus 30 (col.3 line57) mounted within the housing 12, the fusion apparatus 30 including a heating element (col.3 lines60-61, “a resistance heating element”) to fuse the polyethylene pipe sections together,
a front boom 18 (col.3 lines11-12) supporting a plurality of rollers 22 (col.3 lines18-19);
lifting the pipe onto the rollers 22 of the boom18;
causing the pipe to traverse into the pipe fusion machine (col.3 lines18-20; abstract, “pipe sections are loaded onto the boom and fed to a fusion machine in the housing”) for fusion by the fusion apparatus 30 (abstract; col.3 lines61-63, col.4 lines51-53).
However, Rakes does not explicitly disclose a loading device and its further structural limitations for loading the pipe section and steps using the loading device.
Finlay (‘129) teaches a use of a loading device (figs6-7) for lifting and laying an elongated pipe 15 (figs6-7; col.2 line27), wherein the loading device comprising an effector arm 59 (col.8 lines17-18) having an end effectors 65 (col.8 line27) coupled to a distal end (an end near the end effector 65) of the effector arm 59 (fig7); and an actuator 68 (col.8 line32; “a double-acting hydraulic arm”) which pivots the effector arm 59 (col.8 lines31-36) about a fulcrum surface 61 (col.8 lines17-21; figs6-7); and positioning the end effector 65 along a side of the pipe; by means of the actuator 68, pivoting the effector arm 68 about the fulcrum surface 61 to apply a lifting force to the pipe and lifting the pipe (figs6-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rakes to use a loading device, as taught by Finlay, to aid loading a pipe section onto a boom.
Regarding claim 10, the combination of Rake and Finlay teaches the method of claim 9, further comprising translating the loading device toward the pipe (in order to engage the pipe).
Regarding claim 11, the combination of Rake and Finlay teaches the method of claim 9, wherein the loading device comprises a pair of effector arms 59 (Finlay), each effector arm 59 (Finlay) having the end effector 65 (Finlay) coupled to the distal end of the effector arm 59 (Finlay). As aforementioned, a pair of effector arms, each effector arm having an end effector coupled to a distal end of the effector arm of claim 11 are considered as multiple of ones recited in claim 9.
Regarding claim 12, the combination of Rake and Finlay teaches the method of claim 11, wherein the actuator 68 (Finlay) pivots both of the pair of effector arms 59 (Finlay).
Regarding claim 15, the combination of Rake and Finlay teaches the method of claim 9, wherein the loading device further comprises a frame 58 (col.8 lines17-21; Finlay) where the fulcrum surface is affixed 61 (Finlay).
Regarding claim 16, the combination of Rake and Finlay teaches the method of claim 15. Finlay further teaches that the frame 58 supports one or more rollers 63 (col.8 lines23-34). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rakes and Finlay to use one or more rollers, as further taught by Finlay, to engage an upper portion of a pipe section (col.8 lines24-26).
Regarding claim 17, the combination of Rake and Finlay teaches the method of claim 9, wherein the loading device (Finlay) articulates relative to the front boom 18 (Rakes) (In order to load the pipe section onto the front boom).
Regarding claim 18, the combination of Rake and Finlay teaches the method of claim 9, wherein the each of the end effectors 65 (Finlay) comprises a body tapered (towards the outer edge surface, figs6-7).

Claim(s) 4-5, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rakes (4,990,209) and Finlay (3,844,129).
Regarding claim 4, the combination of Rake and Finlay teaches the mobile pipe fusion machine of claim 1. Finlay teaches wherein the end effector 65 is coupled to the effector arm 59 such that the end effector 65 extends laterally from a central longitudinal axis (figA) of the effector arm 59, and an axis (along an element 66, fig6, figA below) of the end effector 65 intersects with the central longitudinal axis of the effector arm 59. 
    PNG
    media_image1.png
    391
    665
    media_image1.png
    Greyscale

However, Finlay does not explicitly teach that the axis of the end effector 65 is perpendicular to with the central longitudinal axis of the effector arm 59. It is noted that the axis of the end effector 65 is close to be perpendicular to the central longitudinal axis of the effector arm 59. Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have the end effector axis to be perpendicular to the central longitudinal axis of the effector arm because Applicant has not disclosed that the such angle provide an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Finlay’s loading device, and applicant's invention, to perform equally well with either angles performing the same function of rotatably coupling the end effector to the effector arm. Therefore, it would have been prima facie obvious to modify Finlay to obtain the invention as specified in claim 4 because such a modification would have been considered a mere consideration which fails to patentably distinguish over the prior art of Finlay. 	
Regarding claim 5, the combination of Rake and Finlay teaches the mobile pipe fusion machine of claim 4, wherein the end effector 65 rotates about the end effector axis (the axis along the element 66; fig6, Finlay).
Regarding claim 4, the combination of Rake and Finlay teaches the method of claim 9. Finlay teaches wherein the end effector 65 is coupled to the effector arm 59 such that the end effector 65 extends laterally from a central longitudinal axis (figA above) of the effector arm 59, and an axis (along an element 66, fig6, figA above) of the end effector 65 intersects with the central longitudinal axis of the effector arm 59. 

    PNG
    media_image1.png
    391
    665
    media_image1.png
    Greyscale

However, Finlay does not explicitly teach that the axis of the end effector 65 is perpendicular to with the central longitudinal axis of the effector arm 59. It is noted that the axis of the end effector 65 is close to be perpendicular to the central longitudinal axis of the effector arm 59. Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have the end effector axis to be perpendicular to the central longitudinal axis of the effector arm because Applicant has not disclosed that the such angle provide an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Finlay’s loading device, and applicant's invention, to perform equally well with either angles performing the same function of rotatably coupling the end effector to the effector arm. Therefore, it would have been prima facie obvious to modify Finlay to obtain the invention as specified in claim 13 because such a modification would have been considered a mere consideration which fails to patentably distinguish over the prior art of Finlay. 	
Regarding claim 14, the combination of Rake and Finlay teaches the method of claim 13, wherein the end effector 65 rotates about the end effector axis (the axis along the element 66; fig6, Finlay).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Collins (2,735,270) teaches a similar loading device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778. The examiner can normally be reached M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAHEE HONG/Primary Examiner, Art Unit 3723